Exhibit 10.2

WARRANT SETTLEMENT AGREEMENT

THIS WARRANT SETTLEMENT AGREEMENT (“Agreement”), dated as of
                    , 200     (the “Effective Date”), by and between
                                         (the “Holder”), and ARC CORPORATE
REALTY TRUST, INC., a Maryland corporation (the “Corporation”) provides as
follows.

RECITALS:

A. The Corporation is a Maryland corporation that operates as a real estate
investment trust in accordance with the requirements of the Internal Revenue
Code of 1986, as amended.

B. Holder holds a warrant dated                                  (the “Warrant”)
to purchase up to                      (            ) shares of the
Corporation’s Class A Common Stock which is fully exercisable. Capitalized terms
not otherwise defined herein have their respective meanings provided for in the
Warrant.

C. The Board of Directors of the Corporation adopted a Plan of Complete
Liquidation and Dissolution (the “Plan of Liquidation”) on February 8, 2006 and
the Plan of Liquidation was approved by the stockholders of the Corporation on
October 12, 2006. Pursuant to the Plan of Liquidation, the Corporation will sell
its assets, pay or otherwise make arrangements for satisfaction of its
liabilities, and distribute all remaining assets to its stockholders in
liquidating distributions. The final amount of liquidating distributions per
share will not be known until the liquidation process has been completed. In
order to facilitate the liquidation of the Corporation pursuant to the Plan of
Liquidation, the parties wish to agree to the terms on which the value
represented by the Warrant will be paid to the Holder.

AGREEMENT:

NOW, THEREFORE, in consideration of the above recitals, the covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Holder and the
Corporation covenant and agree as follows:

1. Termination of Warrant. The Warrant is cancelled effective as of the
Effective Date. Neither party thereto shall have any further rights or
obligations pursuant to the Warrant except as expressly stated herein.

2. Determination and Payment of Warrant Value.

(a) The aggregate amount payable to Holder in consideration of the cancellation
of the Warrant shall be equal to the aggregate value of liquidating
distributions paid to holders of Common Stock less the Exercise Price multiplied
by the maximum number of shares of Class A Common Stock for which the Warrant is
exercisable (the “Maximum Warrant Shares”).



--------------------------------------------------------------------------------

(b) From and after such time as all stockholders have received liquidating
distributions in the aggregate amount equal to the Exercise Price, at the same
time as any additional liquidating distributions are paid to the stockholders,
the Corporation shall pay to the Holder an amount equal to the amount per share
paid to the stockholders multiplied by the Maximum Warrant Shares.

3. Right of Holder to Payments.

(a) The right of the Holder to receive payments from the Corporation hereunder
shall be the right to receive payments at the same time and in the same amount
per share as liquidating distributions are paid to the stockholders, which right
shall commence only if and when the stockholders shall have received liquidating
distributions per share in an aggregate amount equal to the Exercise Price. All
rights of the Holder to receive payments hereunder shall be pro rata and pari
passu with the rights of the stockholders to receive such payments of
liquidating distributions, and the Holder shall not be deemed a creditor of the
Corporation except to the extent that the Corporation has not paid to the Holder
amounts due hereunder.

(b) If the stockholders of the Corporation shall be required to return to the
Corporation any amount of liquidating distributions in excess of the Exercise
Price, whether as a result of claims brought against the Corporation or any
liquidating trust by a creditor of the Corporation or otherwise, the Holder
shall pay to the Corporation the same excess amount per share that stockholders
are required to pay to the Corporation.

(c) Holder acknowledges that the Corporation has made no representations to the
Holder concerning the taxation of the transactions provided for in this
Agreement, and that the Corporation has recommended to Holder that he seek the
advice of his independent tax advisors regarding such matters.

4. Formation of a Liquidating Trust. If the Corporation shall, pursuant to the
Plan of Liquidation, transfer all of it asset and liabilities to a liquidating
trust, the obligations of the Corporation hereunder shall be obligations of the
liquidating trust.

5. Further Assurances. Each party, without further consideration, shall promptly
take such actions and shall promptly execute and deliver such documents as may
be reasonably requested by another party hereto (or by its employees, agents, or
representatives) to effectuate, evidence, authorize, or approve the transactions
contemplated in this Agreement.

6. Waivers. All rights and remedies available at law, in equity or under the
terms of this Agreement or any other agreement or instrument executed in
connection herewith shall be cumulative, and waivers thereof (a) shall not be
implied from the prior acts or omissions, or based solely upon the oral
representations, of a party hereto; and (b) shall not be effective or binding
unless, and then only to the extent that, a party hereto signs an express
written waiver of rights or remedies and causes such written waiver to be
delivered to the party for whose benefit such written waiver is made.

 

2



--------------------------------------------------------------------------------

7. Applicable Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Maryland, without regard to any
conflicts of law provisions thereof to the contrary.

8. Entire Agreement. This Agreement contains the entire agreement of the parties
with respect to the matters addressed herein and all prior agreements, whether
written or oral, among the parties hereto with respect to the subject matter of
this Agreement have been merged and integrated into, and are superseded by, the
provisions of this Agreement.

9. Severable Provisions. All provisions in this Agreement are severable and each
valid and enforceable provision shall remain in full force and effect,
notwithstanding any determination binding upon the parties hereto that certain
provisions of this Agreement are invalid and unenforceable.

10. Modification; Assignment and Delegation. This Agreement shall not be
modified by the parties hereto unless, and then only to the extent that, a
written modification is executed by all of the parties or their respective
assigns or successors in title or interest. There shall be no assignment,
delegation or transfer of any rights or duties under this Agreement without the
express written consent of each party hereto, and any attempted assignment,
delegation or transfer without such consent shall be void.

11. Binding Effect. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective permitted assigns and
successors in title or interest.

12. Counterparts. This Agreement may be executed in several counterparts and all
so executed shall constitute one Agreement, binding on all the parties hereto,
notwithstanding that all of the parties are not signatory to the original or the
same counterpart.

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement to be
effective for all purposes as of the date first written above.

 

HOLDER:       [name of Holder]    

 

CORPORATION:   ARC CORPORATE REALTY TRUST, INC.   By:  

/s/ Robert J. Ambrosi

    Robert J. Ambrosi, President

 

3